Rombauer, P. J.,
delivered the opinion of the court on appellants’ motion for a rehearing.
The appellants move for a rehearing on the ground that the decision of the court is opposed to Beedle v. Mead, 81 Mo. 297, and to the provisions of sections 1016 and 2751 of the Revised Statutes of 1879.
In Beedle v. Mead, supra, the suit was dismissed upon a memorandum signed by the parties litigant, each party agreeing to pay half the costs. A judgment was entered by the court accordingly with an award of execution for one-half of the costs against the plaintiff and defendant respectively. The deputy clerk of the circuit court without the direction of any party, not even his principal, issued an execution against the plaintiff for all the costs remaining unsatisfied in the case, tinder which he and the deputy recorder of the county bought in, by collusion, for fifteen dollars, two hundred and forty acres of the plaintiff ’ s lands, worth at least twenty-four hundred dollars, with the design of cutting out a deed of trust of thirty-five hundred dollars and more, which was a lien subsequent to the lien of the judgment for costs. The case came to the supreme court upon an appeal from a judgment upholding this collusive and fraudulent' sale against the purchaser under a deed of trust.
In reversing that judgment, Commissioner Philips uses some language, which gives countenance to the views advanced by the appellant herein. The following part of his opinion shows the true ground on which the decision of the court rests : “The transaction is indefensible. Justice would be both blind and deaf not to rebuke it. Here are two hundred and forty acres of land worth twenty-four hundred dollars, sacrificed to collect a most inconsiderable fee of two or three dollars due questionably, when the execution was issued. These defendants bought it in at less than seven cents an acre, when two acres would have more than satisfied the claim. ” Commissioner Martin in a *69separate concurring opinion says : “I concur in the opinion reversing the case on account of the equity-disclosed in the facts in evidence. But I do not concur in so much of the opinion as denies to the officers of the court, under all circumstances, final process by execution for the collection of costs taxed in their favor. I regard the costs, as taxed in the fee book in favor of the officers of the court, as collectible on execution. They constitute a lien. And the process, upon a judgment for costs, necessarily is for the benefit of the person in whose favor they are taxed. If the plaintiff has advanced, them, he is entitled to receive them. If he has not advanced them, he has no right to receive them. Neither can he, in such case, discharge them.”
The views expressed by Commissioner Martin are the correct views, as will appear by the provisions of section 5595 of the Revised Statutes of 1879, which entitle officers of courts to have their fees collected by fee bill upon their own motion after the end of each term, regardless of the plaintiff’s or defendant’s direction. This section is certainly opposed to the views of Commissioner Philips, as expressed in the language relied on by the appellants, namely, that “ the plaintiffs may forgive the debt and costs, if they choose, and officers have no right to interfere.” That the officers may enforce their judgment for costs by independent process even in case where a supersedeas bond has been given superseding the collection of the judgment, has been expressly decided in State ex rel. v. Emmerson, 74 Mo. 610.
The only apparent complaint that the appellants have is that, in this case, the process was an execution and not a fee bill. As the judgment was final, and the costs were never satisfied by any judgment of the court nor even pretended to be satisfied by the memorandum filed by the parties, even this objection is wholly without merit.
All the judges concurring the motion for rehearing is overruled.